DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
 	Claim 7 is canceled; claims 36 – 40 are added; claims 1 – 2, 4 – 6, 8 – 9, 12 – 14, 17 and 36 – 40 are pending and have been considered on the merits.  All arguments and the affidavit have been fully considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 4 – 6, 8 – 9, 12 – 14, 17, 37 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. The claims recite a variety of compositions (Step 1) comprising specific, deposited strains of bacteria 
This judicial exception is not integrated into a practical application because the bacteria have not been physically altered or transformed such that they are markedly different from their natural counterparts.  While the compositions require a particular concentration, this recitation does not transform the bacteria in any way.  Specifically, the bacteria are active to inhibit E. coli and/or Clostridium before they are concentrated (example 1) as well as after being concentrated, indicating that no marked transformation has occurred by increasing the number of bacteria in a composition.  Moreover, the bacteria of the composition compared to the bacteria in nature both perform the same function and activity of inhibiting E.coli and/or Clostridium, the physical properties are the same, and the structural characteristics are the same.  Please note that merely increasing the number of microorganism in a particular location is insufficient to establish a structural difference.  Particularly since the functions of inhibiting E. coli and/or Clostridium are demonstrated in the bacteria found in nature. Moreover, the claimed compositions do not exhibit bacterial properties that are created or altered by applicant and no new characteristic is given by virtue of a new combination with a higher concentration of microbes.  (Step 2A Prong 2).  
Regarding the additional limitations to carrier components, these elements are predictable applications of adding insignificant extra solution additives that are routine, conventional, understood and well known in the prior art.  In support, Rehberger (US 2009/0280090) teaches microbial compositions comprising at least one isolated Bacillus subtilis strain in amounts of 10^5 - 10^11 (0031, p.3), wherein the strains inhibit the pathogen Clostridium in pigs (abstract, 
Regarding the recitation that the composition is dried, it is iterated that the bacteria are disclosed to be isolated from the environment such as animal feed, silages, poultry litter and soil (specification, p.12), indicating compositions that are often “dried” are therefore considered to be products of nature, or natural products (Step 2A Prong 1).  Regarding claims 2, 37 and 39, the claims recite “a solid state fermentation composition” which is a process consisting of dry solid culture substrate seeded with microbes.  This limitation is interpreted to include natural habitats such as poultry litter, silages, animal feed or soil, which may all exist in a “dried” form.  Therefore, these additional elements fail to amount to significantly more than the identified judicial exception.

Response to Arguments
Applicant argues that the claimed product is not natural because the concentration of bacteria cannot be found in nature and the composition is dried, resulting in a markedly different characteristic that is not found in nature.  
However, these arguments fail to persuade.  The claimed bacterial strains are disclosed to be isolated from the environment such as poultry litter, feces, soil and feed (all dried products of nature) wherein they each tested positive for ability to inhibit Clostridium perfringens, and were identified as the “top 5 performers” (example 1).  Example 3 shows the strains exhibit inhibitory activity against E.coli.  As such, the bacteria found in nature (the appropriate counterpart to 
Applicant may overcome this rejection by reciting that the composition is freeze dried, spray dried, or fluidized bed dried, each of which do not read on products of nature.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 – 2, 4 – 6, 8 – 9, 12 – 14, 17, 36 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rehberger et al. (US 2009/0280090).
Rehberger teaches microbial compositions comprising at least one isolated Bacillus subtilis strain in amounts of 10^5 - 10^11 (0031, p.3), wherein the strains inhibit the pathogen Clostridium in pigs (abstract, 0009-0010, 0019).  The bacteria are freeze dried, combined with carriers such as whey, maltodextrin, sucrose, dextrose, limestone, rice hulls and sodium silica aluminate, and are in the form of powdered solid, liquid, or gel (0034-0035).  The compositions are incorporated into animal feeds and/or direct fed microbial compositions (abstract, p.2-3).  Rehberger teaches specific deposited strains.
Rehberger does not teach the compositions wherein the B. subtilis have the claimed strain or deposit identification.  However, the reference clearly shows the same genus and species of bacteria, isolated from the same source as applicant (see example 1 of both the prior art and the instant specification; para 0025 of Rehberger, p.12 of the instant specification), having the same activity against Clostridium, incorporated into the same animal feeds in the same amounts, as well as in methods for treating animals for such infections.  At the time the claims were filed, it would have been well within the purview of one of ordinary skill in the art to assay other B. subtilis strains isolated from the same source, and for the same function as a matter of routine 
Absent evidence of any unexpected result, benefit or advantage, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 4 – 6, 8 – 9, 12 – 14, 17 and 36 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13 – 14 and 23; and 1 – 13 of copending Application No.s 15/601 656 and 17/029 672, respectively (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass microbial composition comprising the same deposited bacteria, in the same amounts, with the same carriers and exhibiting the same activity.


Claims 1 – 2, 4 – 6, 8 – 9, 12 – 14, 17 and 36 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 – 9 of U.S. Patent No. 10834942 (formerly rejected under US application 15/950 750). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass microbial composition comprising the same deposited bacteria, in the same amounts, with the same carriers and exhibiting the same activity.


Response to Arguments
Applicant argues that the prior art does not identify the claimed deposited strains, that the claimed strains demonstrate unexpected results over those of the prior art as supported by the affidavit; that the prior art must predict, teach or suggest the outcome with a reasonable expectation for success and that the rejections must show a rationale for motivation.  Applicant requests that the obvious double patenting be held in abeyance until subject matter is indicated allowable.
However, these arguments fail to persuade because the prior art teaches the claimed genus and species of bacteria, wherein they are isolated from the same “environmental” source as applicant (see example 1, 0025 of Rehberger and example 1, p.12 of the instant specification).  The bacteria exhibit the same inhibition activity against Clostridium both in vitro and when administered to animals (examples of both the prior art and the instant specification).  Moreover, the strains exhibit a close relationship as evidenced by their belonging to the same species and 
Regarding applicant’s argument and affidavit citing unexpected results, the arguments and supporting evidence are persuasive relative to strains 1781 and 2018.  However, it is noted that the claims are not limited to these strains, but include additional strains 1104, 747, 1541 which do not exhibit the unexpected results against the pathogenic strains. Moreover, the claims are not commensurate in scope with applicant’s arguments or evidence.
 Please note that this rejection may be overcome by limiting the claims to the strains that demonstrate the unexpected results as provided by the affidavit filed June 21, 2021.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699